t c summary opinion united_states tax_court janice g spencer and fred e egerton petitioners v commissioner of internal revenue respondent docket no 16626-04s filed date janice g spencer pro_se michael l bowman for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the sole issue for decision is whether gambling winnings of janice g spencer petitioner who is not a professional gambler are required to be reported as gross_income or whether the winnings may be offset by the losses that were incurred in connection with the gambling activity some of the facts were stipulated those facts with the exhibits annexed thereto are so found and made part hereof petitioners husband and wife were legal residents of independence missouri at the time they filed their petition petitioners filed a joint federal_income_tax return for on their form_1040 u s individual_income_tax_return they reported wage and salary income of dollar_figure of which dollar_figure was earned by petitioner janice g spencer and dollar_figure was earned by her spouse fred e egerton mr egerton petitioners also reported social_security income of dollar_figure of which the reported taxable_portion was dollar_figure petitioners claimed a dollar_figure tax_credit pursuant to form_8880 credit for qualified_retirement_savings_contributions petitioners did not claim any itemized_deductions and instead claimed the standard_deduction under sec_63 2the social_security income and the retirement_savings_contributions_credit are believed to be attributable to petitioner fred e egerton during the year petitioner won dollar_figure on slot machines at several casinos the payers issued information returns to evidence these winnings however the dollar_figure won by petitioner was not included by petitioners as income on their federal_income_tax return although petitioner experienced some losses at these casinos petitioners did not deduct any gambling_losses on their return petitioners contend that the reason why petitioner’s gambling winnings were not included as income on their income_tax return is because petitioner’s gambling_losses exceeded her winnings and therefore the winnings did not have to be reported as income respondent although agreeing that the losses were at least equal to the winnings does not share that view in the notice_of_deficiency respondent determined that the dollar_figure in gambling winnings constituted gross_income and that petitioners were entitled to an itemized_deduction in an amount equal to their gambling_losses instead of the standard_deduction previously claimed as a result of treating their winnings and losses in that way a larger amount of the social_security_benefits was determined to be taxable over the amount reported by petitioners and the dollar_figure credit for qualified retirement savings was eliminated petitioners take issue with respondent’s adjustment as to the character of their gambling winnings they contend that because their gambling_losses exceeded their gambling winnings the winnings did not have to be reported as gross_income nor could their gambling_losses be claimed as deductions since they were not professional gamblers respondent does not dispute that petitioners sustained gambling_losses at least equal to or even greater than their gambling winnings however respondent disagrees with petitioners’ position as to how the gambling winnings and losses are to be treated for income_tax purposes the law is clear that income from gambling is includable in gross_income under sec_61 moreover gambling_losses are deductible only to the extent of the taxpayer’s winnings from similar transactions sec_165 16_tc_1214 sec_1_165-10 income_tax regs if a taxpayer is a professional gambler and is engaged in the trade_or_business of gambling the income and losses therefrom are reported for income_tax purposes as a trade_or_business activity as such the losses sustained in the activity are deductible as ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business under sec_162 subject_to sec_165 which limits the deduction for losses to the extent of the gains realized from gambling 762_f2d_1369 3because the issue in this case is legal in nature sec_7491 which in some circumstances shifts the burden_of_proof to respondent is not applicable 9th cir valenti v commissioner tcmemo_1994_483 the parties agree that petitioners were not professional gamblers and were not engaged in gambling as a trade_or_business activity therefore the income and losses from the activity could not be reported on their return on schedule c profit or loss from business petitioners’ gambling winnings nevertheless constituted gross_income under sec_61 and such income was required to be reported on form_1040 of their income_tax return petitioners did not report any of their gambling winnings on their income_tax return the deductions for losses attributable to the gambling activity were allowed by respondent to the extent of the winnings as an itemized_deduction sec_63 and c stein v commissioner tcmemo_1984_403 affd without published opinion 770_f2d_1075 3d cir heidelberg v commissioner tcmemo_1977_133 as a consequence respondent sustained the aforedescribed adjustments giving rise to the determined deficiency petitioners contend that itemized-deduction treatment of their gambling income and losses is unfair and that they can simply ignore the winnings and the losses by not reporting the same on their return they take strong issue with respondent’s determination that causes them to recognize a greater amount of their social_security_benefits as gross_income and to lose the tax_credit and the standard_deduction both of which are unrelated to their gambling activity petitioners also argue that if their gambling winnings have to be reported as income on their tax_return then the losses should be allowed as deductions on the form_1040 or above_the_line the court rejects that argument because to treat the income and losses in that fashion would effectively remove any distinction between a professional gambler and a nonprofessional gambler petitioners are in that latter category and their only entitlement to the deduction for their gambling_losses is the manner in which respondent determined it as an itemized_deduction petitioners have cited no authority and indeed there is no authority to support their argument that unrelated income and credits are immune from the effects of the manner in which respondent treated their gambling winnings and losses the court therefore sustains respondent reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
